DETAILED ACTION
Applicant’s Pre-Appeal Brief arguments filed July 18, 2022 is acknowledged.
Claims 26-45 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-28, 34, 38, 39, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Tata et al. (hereinafter Tata) (U.S. Patent Application Publication # 2017/0164285 A1) in view of Sakai et al. (hereinafter Sakai) (U.S. Patent Application Publication # 2012/0134309 A1).
Regarding claims 26, 38, and 45, Tata teaches and discloses a communication node (device, figure 2) and method performed for handling communications, the method comprising: acquiring information indicative of at least one condition in the system ([0003]; “…configured to monitor an activity level for the transceiver and cause the transceiver to operate in the first mode or the second mode in dependence on the monitored activity level…”; [0014]; teaches the device determining and acquiring information indicative of a condition in the communication system, such a monitored activity level like data rate, rate of amount of data, or priority); and for each request transmitted (transmitted packet) to a targeted node (remote device), of the system, selecting, based on the acquired information, one of a plurality of different modes (first or second mode) in which to wait for reception of a response to the request from the target node (([0003]; “…configured to monitor an activity level for the transceiver and cause the transceiver to operate in the first mode or the second mode in dependence on the monitored activity level…”; [0008]; “…listen for packets for a greater amount of time in the second mode than in the first mode…”; [0014]; [0019]; teaches selecting a first or second mode, based on the acquired information indictive of a condition in the communication system, in which to listen and wait from reception of a response/packet).
However, Tata may not explicitly disclose a communication node and method performed, by the communication node, for handling communications between requesting nodes and target nodes of a system.
Nonetheless, in the same field of endeavor, Sakai teaches and suggests a communication node (apparatus A, figure 3) and method performed, by the communication node, for handling communications between requesting nodes (apparatus B, figure 3) and target nodes (apparatus C, figure 3) of a system (figure 3;  teaches an apparatus for handling communication between a first and second terminal apparatus and selecting a mode for waiting on a response message).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an apparatus for handling communication between a first and second terminal apparatus and selecting a mode for waiting on a response message as taught by Sakai with the method as disclosed by Tata for the purpose of efficient transfer of information among multiple devices and power conservation of the network devices, as suggested by Sakai.

Regarding claim 27, Tata, as modified by Sakai, further teaches wherein acquiring the information indicative of at least one condition in the system is performed periodically ([0003]; “…configured to monitor an activity level for the transceiver and cause the transceiver to operate in the first mode or the second mode in dependence on the monitored activity level…”; [0014]; teaches the periodic determining and monitoring of  information indicative of a condition in the communication system, such a monitored activity level like data rate, rate of amount of data, or priority).

Regarding claim 28, Tata, as modified by Sakai, further teaches initiating a notification indicating the selected mode to the requesting node ([0060]; teaches informing of the selected mode).

Regarding claim 34, Tata, as modified by Sakai, further teaches wherein the mode is selected from the following different modes: a signalling service mode that includes initiating a signalling service to notify when the response is received from the targeted node; a poll mode that includes continuously checking for reception of the response from the targeted node; a combined sleep and poll mode that includes waiting an expected time for the reception of the response from the targeted node and initiating the poll mode at the expected time ([0014]; “…operating a transceiver in a first mode or a second mode, wherein: in the first mode the transceiver: (i) sends a polling message to the remote device in response to receiving the indication of the remote device having a further packet to transmit; and (ii) listens for that further packet; and in the second mode the transceiver: (i) does not send a polling message to the remote device in response to receiving the indication of the remote device having a further packet to transmit; and (ii) listens for packets regardless of whether a received packet indicates that the remote device has a further packet to transmit or not; and monitoring an activity level for the transceiver and causing the transceiver to operate in the first mode or the second mode in dependence on the monitored activity level…”; [0056]; teaches a power saving mode includes listening for a time interval for the reception of a packet from the target node).

Regarding claim 39, Tata, as modified by Sakai, further teaches wherein: execution of the instructions further configures the communication module to acquire the information indicative of at least one condition in the system from at least one measurement module; and the communication node further comprises one or more of the at least one measurement modules (controller, 211, figure 2; [0003]; “…configured to monitor an activity level for the transceiver and cause the transceiver to operate in the first mode or the second mode in dependence on the monitored activity level…”; [0014]; teaches the device determining and acquiring information indicative of a condition in the communication system, such a monitored activity level like data rate, rate of amount of data, or priority).

Regarding claim 43, Tata, as modified by Sakai, discloses the claimed invention, but may not expressly disclose at least one requesting node operable to transmit a request to a targeted node of the system; and at least one targeted node operable to transmit a response to a request received from a requesting node of the system.
Nonetheless, Sakai further teaches and suggests at least one requesting node (apparatus B, figure 3) operable to transmit a request to a targeted node (apparatus C, figure 3) of the system; and at least one targeted node operable to transmit a response to a request received from a requesting node of the system (figure 3;  teaches an apparatus for handling communication between a first and second terminal apparatus and selecting a mode for waiting on a response message).
 
Regarding claim 44, Tata, as modified by Sakai, further teaches and discloses at least one measurement module from which the information indicative of at least one condition in the system is acquired (controller, 211, figure 2; [0003]; “…configured to monitor an activity level for the transceiver and cause the transceiver to operate in the first mode or the second mode in dependence on the monitored activity level…”; [0014]; teaches the device determining and acquiring information indicative of a condition in the communication system, such a monitored activity level like data rate, rate of amount of data, or priority).
  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Tata et al. (hereinafter Tata) (U.S. Patent Application Publication # 2017/0164285 A1) in view of Sakai et al. (hereinafter Sakai) (U.S. Patent Application Publication # 2012/0134309 A1), and further in view of Backholm et al. (hereinafter Backholm) (U.S. Patent Application Publication # 2015/0081906 A1).
Regarding claim 29, Tata, as modified by Sakai, discloses the claimed invention, but may not expressly disclose initiating a pairing of a request transmitted from the requesting node with a corresponding response transmitted from the targeted node.
Nonetheless, in the same field of endeavor, Backholm teaches and suggests initiating a pairing of a request transmitted from the requesting node with a corresponding response transmitted from the targeted node (request/response pairs; [0337]; [0611]; teaches initiating a pairing of a request and response between network devices).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate initiating a pairing of a request and response between network devices as taught by Backholm with the method as disclosed by Tata, as modified by Sakai, for the purpose of associating a specific request with a respective response, as suggested by Backholm.

Claims 30-32, 35-37, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Tata et al. (hereinafter Tata) (U.S. Patent Application Publication # 2017/0164285 A1) in view of Sakai et al. (hereinafter Sakai) (U.S. Patent Application Publication # 2012/0134309 A1) and further in view of Rodriguez et al. (hereinafter Rodriguez) (U.S. Patent # 6,715,005 B1).
Regarding claim 30, Tata, as modified by Sakai, discloses the claimed invention, but may not expressly disclose wherein the information indicative of at least one condition in the system comprises one or more of the following: signalling service information indicating an overhead of an execution time for an interprocess communication signalling service of the system, the inter-process communication signalling service for use in notifying a requesting node that transmitted a request when a response to a request is received from a targeted node; latency information indicating an expected response time for reception of a response from a targeted node; and sleep information indicating one or more of the following related to a requesting process of the requesting node: an accuracy of a sleep functionality, and a minimum sleep time.
Nonetheless, in the same field of endeavor, Rodriguez teaches and suggests wherein the information indicative of at least one condition in the system comprises one or more of the following: signalling service information indicating an overhead of an execution time for an interprocess communication signalling service of the system, the inter-process communication signalling service for use in notifying a requesting node that transmitted a request when a response to a request is received from a targeted node; latency information indicating an expected response time for reception of a response from a targeted node; and sleep information indicating one or more of the following related to a requesting process of the requesting node: an accuracy of a sleep functionality, and a minimum sleep time (column 1, lines 47-53; column 3, lines 24-53; column 5, lines 27-39; column 6, lines 38-52; column 7, lines 23-31; teaches determining information indicative of the condition of the system includes latency/delay information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining information indicative of the condition of the system includes latency/delay information as taught by Rodriguez with the method as disclosed by Tata, as modified by Sakai, for the purpose of improving message handling technique between network devices, as suggested by Rodriguez.

Regarding claim 31, Tata, as modified by Sakai and Rodriguez, discloses the claimed invention, but may not expressly disclose wherein: the signalling service information is based on a difference between: response times previously experienced in a poll mode for reception of a response from the targeted node, and response times previously experienced in a signalling service mode for reception of a response from the targeted node; the poll mode includes continuously checking for reception of a response from the targeted node; and the signalling service mode includes initiating a signalling service to notify when a response is received from the targeted node.
Nonetheless, Rodriguez further teaches and suggests wherein: the signalling service information is based on a difference between: response times previously experienced in a poll mode for reception of a response from the targeted node, and response times previously experienced in a signalling service mode for reception of a response from the targeted node; the poll mode includes continuously checking for reception of a response from the targeted node; and the signalling service mode includes initiating a signalling service to notify when a response is received from the targeted node (column 1, lines 47-53; column 3, lines 24-53; column 5, lines 27-39; column 6, lines 38-52; column 7, lines 23-31; teaches determining whether to use blocking mode or polling mode based on the response arrival time).

Regarding claim 32, Tata, as modified by Sakai and Rodriguez, discloses the claimed invention, but may not expressly disclose wherein the latency information is based on one or more response times previously experienced for reception of a response from the targeted node.
Nonetheless, Rodriguez further teaches and suggests wherein the latency information is based on one or more response times previously experienced for reception of a response from the targeted node (abstract; column 5, lines 46-59; column 6, lines 25-29; teaches determining information indicative of the condition of the system includes latency/delay information).

Regarding claim 35, Tata, as modified by Sakai, discloses the claimed invention, but may not expressly disclose wherein the signalling service mode is selected if the overhead of the execution time for the inter-process communication signalling service of the system compared to the expected response time for reception of the response from the targeted node is less than a threshold time.
Nonetheless, in the same field of endeavor, Rodriguez teaches and suggests wherein the signalling service mode (blocking mode) is selected if the overhead of the execution time for the inter-process communication signalling service of the system compared to the expected response time for reception of the response from the targeted node is less than a threshold time (column 1, lines 47-53; column 3, lines 24-53; column 5, lines 27-39; column 6, lines 38-52; column 7, lines 23-31; teaches determining whether to use blocking mode based on comparing the response arrival time).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether to use blocking mode based on comparing the response arrival time as taught by Rodriguez with the method as disclosed by Tata, as modified by Sakai, for the purpose of improving message handling technique between network devices, as suggested by Rodriguez.

Regarding claim 36, Tata, as modified by Sakai, discloses the claimed invention, but may not expressly disclose wherein the poll mode is selected if the expected response time for reception of the response from the targeted node is less than the minimum sleep time of the requesting process of the requesting node.
Nonetheless, in the same field of endeavor, Rodriguez teaches and suggests wherein the poll mode is selected if the expected response time for reception of the response from the targeted node is less than the minimum sleep time of the requesting process of the requesting node (column 1, lines 47-53; column 3, lines 24-53; column 5, lines 27-39; column 6, lines 38-52; column 7, lines 23-31; teaches determining whether to use polling mode based on the response arrival time).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether to use polling mode based on the response arrival time as taught by Rodriguez with the method as disclosed by Tata, as modified by Sakai, for the purpose of improving message handling technique between network devices, as suggested by Rodriguez.

Regarding claim 37, Tata, as modified by Sakai, discloses the claimed invention, but may not expressly disclose wherein the combined sleep and poll mode is selected based on any of the following conditions: if the overhead of the execution time for the inter-process communication signalling service of the system compared to the expected response time for reception of the response from the targeted node is more than a threshold time; and if the accuracy of the sleep functionality of the requesting process of the requesting node enables the combined sleep and poll mode.
Nonetheless, in the same field of endeavor, Rodriguez teaches and suggests wherein the combined sleep and poll mode (hybrid mode) is selected based on any of the following conditions: if the overhead of the execution time for the inter-process communication signalling service of the system compared to the expected response time for reception of the response from the targeted node is more than a threshold time; and if the accuracy of the sleep functionality of the requesting process of the requesting node enables the combined sleep and poll mode (column 1, lines 47-53; column 3, lines 24-53; column 5, lines 27-39; column 6, lines 38-52; column 7, lines 23-31; teaches determining whether to use hybrid blocking/polling mode based on the response arrival time).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether to use hybrid blocking/polling mode based on the response arrival time as taught by Rodriguez with the method as disclosed by Tata, as modified by Sakai, for the purpose of improving message handling technique between network devices, as suggested by Rodriguez.

Regarding claim 40, Tata, as modified by Sakai, discloses the claimed invention, but may not expressly disclose wherein the one or more measurement modules are configured to acquire any of the following: signalling service information indicating an overhead of an execution time for an interprocess communication signalling service of the system, the inter-process communication signalling service for use in notifying a requesting node that transmitted a request when a response to a request is received from a targeted node; latency information indicating an expected response time for reception of a response from a targeted node; and sleep information indicating one or more of the following related to a requesting process of the requesting node: an accuracy of a sleep functionality, and a minimum sleep time (column 1, lines 47-53; column 3, lines 24-53; column 5, lines 27-39; column 6, lines 38-52; column 7, lines 23-31).
Nonetheless, in the same field of endeavor, Rodriguez teaches and suggests wherein the one or more measurement modules are configured to acquire any of the following: signalling service information indicating an overhead of an execution time for an interprocess communication signalling service of the system, the inter-process communication signalling service for use in notifying a requesting node that transmitted a request when a response to a request is received from a targeted node; latency information indicating an expected response time for reception of a response from a targeted node; and sleep information indicating one or more of the following related to a requesting process of the requesting node: an accuracy of a sleep functionality, and a minimum sleep time (column 1, lines 47-53; column 3, lines 24-53; column 5, lines 27-39; column 6, lines 38-52; column 7, lines 23-31; teaches determining information indicative of the condition of the system includes latency/delay information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining information indicative of the condition of the system includes latency/delay information as taught by Rodriguez with the method as disclosed by Tata, as modified by Sakai, for the purpose of improving message handling technique between network devices, as suggested by Rodriguez.

Regarding claim 41, Tata, as modified by Sakai and Rodriguez, discloses the claimed invention, but may not expressly disclose wherein the mode is selected from the following different modes: a signalling service mode that includes initiating a signalling service to notify when the response is received from the targeted node; a poll mode that includes continuously checking for reception of the response from the targeted node; a combined sleep and poll mode that includes waiting an expected time for the reception of the response from the targeted node and initiating the poll mode at the expected time.
Nonetheless, Rodriguez further teaches and suggests wherein the mode is selected from the following different modes: a signalling service mode that includes initiating a signalling service to notify when the response is received from the targeted node; a poll mode that includes continuously checking for reception of the response from the targeted node; a combined sleep and poll mode that includes waiting an expected time for the reception of the response from the targeted node and initiating the poll mode at the expected time (column 1, lines 47-53; column 3, lines 24-53; column 5, lines 27-39; column 6, lines 38-52; column 7, lines 23-31; teaches determining whether to use blocking mode or polling mode based on the response arrival time).

Regarding claim 42, Tata, as modified by Sakai and Rodriguez, discloses the claimed invention, but may not expressly disclose wherein: the signalling service mode is selected if the overhead of the execution time for the interprocess communication signalling service of the system compared to the expected response time for reception of the response from the targeted node is less than a threshold time; and the poll mode is selected if the expected response time for reception of the response from the targeted node is less than the minimum sleep time of the requesting process of the requesting node.
Nonetheless, Rodriguez further teaches and suggests wherein: the signalling service mode is selected if the overhead of the execution time for the interprocess communication signalling service of the system compared to the expected response time for reception of the response from the targeted node is less than a threshold time; and the poll mode is selected if the expected response time for reception of the response from the targeted node is less than the minimum sleep time of the requesting process of the requesting node (column 1, lines 47-53; column 3, lines 24-53; column 5, lines 27-39; column 6, lines 38-52; column 7, lines 23-31; teaches determining whether to use blocking mode or polling mode based on the response arrival time).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tata et al. (hereinafter Tata) (U.S. Patent Application Publication # 2017/0164285 A1) in view of Sakai et al. (hereinafter Sakai) (U.S. Patent Application Publication # 2012/0134309 A1) and Rodriguez et al. (hereinafter Rodriguez) (U.S. Patent # 6,715,005 B1), and further in view of KAMIJO et al. (hereinafter Kamijo) (U.S. Patent Application Publication # 2012/0114331 A1).
Regarding claim 33, Tata, as modified by Sakai and Rodriguez, discloses the claimed invention, but may not expressly disclose wherein the accuracy of the sleep functionality is based on a comparison of an expected sleep time and an actual sleep time, of the requesting process of the requesting node.
Nonetheless, in the same field of endeavor, Kamijo teaches and suggests wherein the accuracy of the sleep functionality is based on a comparison of an expected sleep time and an actual sleep time, of the requesting process of the requesting node ([0035]; [0091]; [0096]; teaches a comparison in order to determine the actual sleep time).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a comparison in order to determine the actual sleep time as taught by Kamijo with the method as disclosed by Tata, as modified by Sakai and Rodriguez, for the purpose of determining a sleep time, as suggested by Kamijo.

Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief, filed July 18, 2022, with respect to the rejection(s) of claim(s) 26-45 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tata et al. (U.S. Patent Application Publication # 2017/0164285 A1) and Sakai et al. (U.S. Patent Application Publication # 2012/0134309 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
November 9, 2022